EXHIBIT 2
From:                             Joshua.Hamilton@lw.com
Sent:                             Wednesday, March 11, 2020 9:41 PM
To:                               Lawrence.Atkinson2@usdoj.gov; Kyle.Maurer@usdoj.gov; Nick.Linder@usdoj.gov
Cc:                               Sean.Berkowitz@lw.com; eric.swibel@lw.com; Acosta, Sergio (Ptnr-Chi); Paul, Douglas
                                  (Ptnr-DC); Kelly, Michael (Ptnr-DC)
Subject:                          US v. Meek - Correspondence
Attachments:                      U.S. v. Meek -- Correspondence from J. Hamilton.pdf


Dear Counsel:

Please find attached correspondence of today’s date. Thank you.

Josh


Joshua G. Hamilton

LATHAM & WATKINS LLP
10250 Constellation Blvd. Suite 1100
Los Angeles, CA 90067
Direct Dial: +1.424.653.5509
Fax: +1.424.653.5501
Email: joshua.hamilton@lw.com
http://www.lw.com


_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express permission is
strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies including any
attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our networks
in order to protect our business and verify compliance with our policies and relevant legal requirements. Any personal
information contained or referred to within this electronic communication will be processed in accordance with the
firm's privacy notices and Global Privacy Standards available at www.lw.com.




                                                            1
